DETAILED ACTION
This action is in response to the filing on March 10, 2021.  Claims 1, 2, 4-12, and 14-24 are pending and have been considered below.  The applicant has canceled claims 3 and 13.

Allowable Subject Matter
Claim 1, 2, 4-12, and 14-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The applicant in independent claim 1 recites “… in response to determining the error, determine that the error occurred during provisioning of a first service of a plurality of services provided by the computer infrastructure system, the plurality of services being made available by the computer infrastructure system to users on a subscription basis, wherein a service in the plurality of services is a SaaS, Paas, an Iaas, or a hybrid service… [and] …select, by the first error handler, a first corrective action from a plurality of corrective actions based on the first service and the error classification type, wherein the plurality of corrective actions comprises at least the first corrective action corresponding to the first service for the error classification type and a second corrective action corresponding to the second service for the error classification type…”  The claim read as a whole with this limitation is not disclosed by the prior art.  Independent claims 19-22 and 24 recite similar limitations.  Therefore, claims 19-22 and 24 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGAR P PATEL whose telephone number is (571)270-5067.  The examiner can normally be reached on Monday to Friday 10AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim, can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JIGAR P PATEL/Primary Examiner, Art Unit 2114